



EXHIBIT 10.1 - FIRST AMENDMENT TO EMPLOYMENT AGREEMENT, EFFECTIVE AS OF MAY 1,
2017, BETWEEN SCOTT D. HAMILTON AND IHEARTMEDIA MANAGEMENT SERVICES, INC.


1




FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


WHEREAS, iHeartMedia Management Services, Inc. (formerly known as Clear Channel
Management Services, Inc.) (“Company”) and Scott D. Hamilton (“Employee”)
entered into an Employment Agreement effective May 1, 2014 (“Agreement”);


WHEREAS, the parties desire to amend the above-referenced Agreement;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties hereto, the parties enter into
this First Amendment to Employment Agreement (“First Amendment”).


1.
This First Amendment is effective May 1, 2017.



2.
Section 1 (Term of Employment) of the Agreement is hereby deleted in its
entirety and replaced as follows:



1.    TERM OF EMPLOYMENT


This Agreement commences May 1, 2014 (“Effective Date”) and ends on April 30,
2020 (the “Employment Period”), and shall be automatically extended for
additional two (2) year periods, unless either Company or Employee gives written
notice of non-renewal that the Employment Period shall not be extended. Notice
must be provided between October 1st and November 1st prior to the end of the
then applicable Employment Period (the “Notice of Non-Renewal Period”). The term
“Employment Period” shall refer to the Employment Period if and as so extended.


3.
Subsection (a) (Base Salary) of Section 4 (Compensation) of the Agreement is
deleted in its entirety and replaced as follows:



(a)
Base Salary. Employee shall be paid an annualized salary of Four Hundred
Twenty-Five Thousand Dollars ($425,000.00) (“Base Salary”). The Base Salary
shall be payable in accordance with the Company’s regular payroll practices and
pursuant to Company policy, which may be amended from time to time. Employee is
eligible for annual salary increases commensurate with Company policy.



4.
Subsection (c) (Annual Bonus) of Section 4 (Compensation) of the Agreement is
deleted in its entirety and replaced as follows:



(c)
Annual Bonus. Employee’s bonus Target shall be seventy percent (70%) of
Employee’s annual Base Salary. Eligibility for an Annual Bonus is based on
financial and performance criteria established by Company and approved in the
annual budget, pursuant to the terms of the applicable bonus plan which operates
at the discretion of Company and its Board of Directors, and is not a guarantee
of compensation. The payment of any Bonus shall be paid no later than March 15
each calendar year following the year in which the Bonus was earned, within the
Short-Term Deferral period under the Internal Revenue Code Section 409A
(“Section 409A”) and applicable regulations.



5.
This First Amendment represents the complete and total understanding of the
parties with respect to the content thereof, and cannot be modified or altered
except if done so in writing, and executed by all parties. All other provisions
of the Agreement shall remain in full force and effect.






--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this First Amendment on the
date written below and upon full execution by all parties, this Agreement shall
be effective as set forth in Section 1 above.


EMPLOYEE:




_____________________________________            Date: _________________________
Scott D. Hamilton


COMPANY:




_____________________________________            Date: _________________________
Rich Bressler
President & Chief Financial Officer






APPROVED & PREPARED BY: LW/tg





